Law Offices of
POPE & KATCHER

421 West First Avenue, Suite 220

Anchorage, Alaska 99501
Tel: (907) 272-8577
Fax: (907) 274-8040

 

 

Jonathon A. Katcher

POPE & KATCHER

421 West First Avenue, Suite 220
Anchorage, AK 99501
907-272-8577 (phone)
907-274-8040 (fax)
jakatcherak@gmail.com

salto@alaska.net

Attorneys for Plaintiffs

pending admission pro hac vice:
Cheryl A. Bush,

BUSH SEYFERTH PLLC

100 W. Big Beaver Rd., Ste. 400
Troy, MI 48084

248-822-7800 (phone)
248-822-7000 (fax)
bush@bsplaw.com

Attorneys for Plaintiffs

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF ALASKA

 

William Martz and Jane Martz,
as owners of a Nautique vessel,
for Limitation of Liability

 

In the Matter of the COMPLAINT of

 

Case No, 3°.2© CV~ 001S82- SLG
Hon. Shacen L. Cuasin

Mag. Judge

 

COMPLAINT FOR LIMITATION OF LIABILITY
(43 U.S.C.A. § 30511 and Fed. R. Civ. P., Supplemental Rule F)

COMPLAINT FOR LIMITATION OF LIABILITY

In the Matter of Martz, Case No.

Page | of 7

Case 3:20-cv-00152-SLG Document1 Filed 06/25/20 Page 1 of 7

 

 
Law Offices of
POPE & KATCHER

421 West First Avenue, Suite 220

Anchorage, Alaska 99501
Tel: (907) 272-8577
Fax: (907) 274-8040

 

 

COMPLAINT FOR LIMITATION OF LIABILITY
Plaintiffs William Martz and Jane Martz bring this action for limitation of liability.

In support of this action they state as follows:

1. This is an admiralty and maritime claim within the meaning of Rule 9(h)
of the Federal Rules of Civil Procedure. Jurisdiction is pursuant to the admiralty and

maritime jurisdiction of the United States District Courts, 28 U.S.C.A § 1333.

2. Plaintiffs William Martz and Jane Martz (collectively “Plaintiffs” or the

“Owners”) are individuals, husband and wife, and residents of the State of Alaska.

3. Plaintiffs are the owners of a recreational vessel, a 21-foot 1998 Correct
Craft Air Nautique (the “Nautique”). Plaintiffs’ ownership is free and clear of any liens

or encumbrances.

4. At all times pertinent hereto the Nautique was present within the State of
Alaska, and is so at the present time. Upon information and belief, following a fatal
collision as hereinafter set forth, the Nautique was placed in an Alaska State Trooper

impound, and remains there today.

5. Venue is proper in the United States District Court for the District of Alaska
pursuant to Rule F(9) of the Supplemental Rules of Certain Admiralty and Maritime
claims.

COMPLAINT FOR LIMITATION OF LIABILITY
In the Matter of Martz, Case No. Page 2 of 7

Case 3:20-cv-00152-SLG Document1 Filed 06/25/20 Page 2 of 7

 
Law Offices of
POPE & KATCHER
421 West First Avenue, Suite 220
Anchorage, Alaska 99501
Tel: (907) 272-8577
Fax: (907) 274-8040

 

 

6. The Coast Guard has designated Big Lake as “navigable waters under the
United States” as defined in 33 CFR § 2.36(a)(1) subject to the Jurisdiction of the United

States.

7. On or about June 9, 2018 the Nautique was being operated on Flat Lake,

Alaska. Flat Lake is connected to Big Lake, and is a navigable water of the United States.

8. At said place and time the Nautique was being operated by Reagan Martz,
Plaintiffs’ adult son. Reagan was not and never has been an owner of the vessel. The

Owners were not in privity with Reagan.

9. The Owners were not present at that place and time, and had no knowledge

of the events as they occurred at that time.

10. Upon information and belief, at said place and time the Nautique’s voyage
terminated when it collided with an inflatable raft being towed by another vessel being
operated by Andrew Horazdovsky. Jennifer Horazdovsky received fatal injuries in this

collision (the “Collision”).

11. The following claims (the “Claims’’) have been brought against the Owners

as a result of the Collision:

a. Andrew Horazdovsky, Jennifer’s spouse, has brought suit for his

alleged injuries.

COMPLAINT FOR LIMITATION OF LIABILITY
In the Matter of Martz, Case No. Page 3 of 7

Case 3:20-cv-00152-SLG Document1 Filed 06/25/20 Page 3 of 7

 
Law Offices of
POPE & KATCHER

421 West First Avenue, Suite 220

Anchorage, Alaska 99501
Tel: (907) 272-8577
Fax: (907) 274-8040

 

 

b. Andrew Horazdovsky, as personal representative of Jennifer’s

estate, has brought suit for the estate’s alleged injuries.

Cc. Andrew Horazdovsky, as next friend to minor R.H., has brought suit

for the minor’s alleged injuries.

The Claims were filed in Alaska Superior Court, Third Judicial District at
Anchorage, on or about June 4, 2020. Horazdovsky v. Martz, et al, Case number 3AN-
20-6488CI. Exhibit 1. Plaintiffs’ counsel is Yale Metzger, 101 E. Ninth Ave., Ste 7A,
Anchorage, Alaska 99501. The state court Complaint alleges that Flat Lake is a navigable
water of the United States and asserts causes of action under Admiralty law of the United

States. Exhibit 1, {§ 17 & 18; Counts II, HI, IV, V & XIV.
12. The Claims seek damages in excess of $100,000.

13. Upon information and belief, the claimed damages are substantially in
excess of the value of the Nautique, which had no cargo, and whose value Plaintiffs
believe to be approximately $15,000. The Nautique received only minor damage in the

Collision.

14. Without admitting liability, Plaintiffs aver that they are entitled to the
benefit of limitation of liability as provided in 46 U.S.C.A § 30501 et seq., the Rules for
Certain Admiralty and Maritime Claims contained in the Federal Rules of Civil

Procedure, and all laws supplementary and amendatory thereto.

COMPLAINT FOR LIMITATION OF LIABILITY
In the Matter of Martz, Case No. Page 4 of 7

Case 3:20-cv-00152-SLG Document1 Filed 06/25/20 Page 4 of 7

 
Law Offices of
POPE & KATCHER

421 West First Avenue, Suite 220

Anchorage, Alaska 99501
Tel: (907) 272-8577
Fax: (907) 274-8040

 

15. Fed. R. Civ. P., Supplemental Rule F(1) requires Plaintiffs to deposit costs
in such amount as the Court may fix to carry out the provisions of the statute. Local
Admiralty Rule (f)-1 sets those costs as One Thousand Dollars ($1,000.00), unless
otherwise ordered by the Court. Upon entry of a Court Order fixing those costs, and
directing Plaintiffs to deposit said sum with the clerk of the court, Plaintiffs shall

promptly do so.

16. | Upon the Court’s appointment of a Trustee, Plaintiffs shall deliver to same

the title to the Nautique.

WHEREFORE, Plaintiffs respectfully pray that the Court grant them the

following relief:

A. Pursuant to Fed. R. Civ. P., Supplemental Rule F(1), appoint a Trustee to
take possession of the limitation fund for the benefit of any claimants, and specifically
those identified in paragraph 11 of this Complaint, and further ordering Plaintiffs to
deliver the Nautique’s title to the Trustee and directing the Alaska State Troopers to

deliver physical custody of the Nautique to the Trustee;

B. Pursuant to Fed. R. Civ. P., Supplemental Rule F(1) and Local Admiralty
Rule (f)-1, enter an Order confirming that the required deposit of costs shall be One
Thousand Dollars ($1,000.00), or such additional amount as the Court shall deem

necessary, and directing Plaintiffs to deposit said sum with the clerk of the court;

COMPLAINT FOR LIMITATION OF LIABILITY
In the Matter of Martz, Case No. Page 5 of 7

Case 3:20-cv-00152-SLG Document1 Filed 06/25/20 Page 5 of 7

 

 
Law Offices of
POPE & KATCHER

421 West First Avenue, Suite 220

Anchorage, Alaska 99501

Tel: (907) 272-8577

Fax: (907) 274-8040

 

 

C. Pursuant to Fed. R. Civ. P., Supplemental Rule F(3), rule that, upon
Plaintiffs’ delivery of the Nautique’s title to the Trustee, and deposit of the security and
costs described in paragraphs B and C, all claims against the Plaintiffs and the Plaintiffs’

property with respect to the matter in question shall cease;

D. — Pursuant to Fed. R. Civ. P., Supplemental Rule F(3), enjoin the further
prosecution of any action or proceeding against the Plaintiffs or the Plaintiffs’ property
with respect to any claim subject to limitation in this action, and specifically including

the claims identified in paragraph 10 of this Complaint;

E. Pursuant to Fed. R. Civ. P., Supplemental Rule F(4), issue a notice to all
persons asserting claims with respect to which the Complaint seeks limitation,
admonishing them to file their respective claims with the Clerk of the Court and to serve
on the attorneys for the Plaintiffs a copy thereof on or before a date to be named in the

notice;

F, Adjudge that Plaintiffs’ liability be limited to the value of Plaintiffs’

interest in the Nautique, and that its value be divided pro rata among the claimants;

G. Enter a final Judgment discharging Plaintiffs from any and all further
liability and forever permanently enjoining and prohibiting the filing or prosecution of
any claims against Plaintiffs or their property in consequence of or in connection with

the matters and happenings referred to in this Complaint; and

COMPLAINT FOR LIMITATION OF LIABILITY
In the Matter of Martz, Case No. Page 6 of 7

Case 3:20-cv-00152-SLG Document1 Filed 06/25/20 Page 6 of 7

 
Law Offices of
POPE & KATCHER

421 West First Avenue, Suite 220

Anchorage, Alaska 99501
Tel: (907) 272-8577
Fax: (907) 274-8040

 

 

H. Grant Plaintiffs such other and further relief as the Court deems equitable

and just.

DATED this 24" day of June, 2020, at Anchorage, Alaska.

POPE & KATCHER
Attorneys for Plaintiffs

/s/ Jonathon A. Katcher
Jonathon A. Katcher
Alaska Bar No. 8111104

DATED this 24 day of June, 2020, at Troy, Michigan.

COMPLAINT FOR LIMITATION OF LIABILITY
In the Matter of Martz, Case No.

pending admission Pro Hac Vice
BUSH SEYFERTH PLLC
Attorneys for Plaintiffs

/s/ Cheryl A. Bush
Cheryl A. Bush
Michigan Bar No. P37031

Page 7 of 7

Case 3:20-cv-00152-SLG Document1 Filed 06/25/20 Page 7 of 7

 
